Exhibit 10.31

BUILDERS FIRSTSOURCE, INC.

 

DIRECTOR COMPENSATION POLICY

 

(as amended effective May 14, 2019)

 

 

The Board of Directors (the “Board”) of Builders FirstSource, Inc. (the
“Company”) has adopted the following compensation policy for purposes of
compensating those directors of the Company who meet the eligibility
requirements described herein (the “Eligible Directors”).  This compensation
policy has been developed to compensate the Eligible Directors of the Company
for their time, commitment and contributions to the Board.  In order to qualify
as an Eligible Director for purposes of receiving compensation under this
policy, the director cannot concurrently be employed in any capacity by the
Company or any of its subsidiaries, unless otherwise determined by the
Nominating Committee.

 

CASH COMPENSATION (WITH ELECTION TO RECEIVE STOCK IN LIEU OF CASH)

 

Retainers for Serving on the Board

 

Eligible Directors shall be paid an annual retainer of $85,000, payable in
quarterly installments, for each year of his or her service on the Board (each a
“Service Year”).  In addition to the regular retainer for serving as a member of
the Board, an Eligible Director who serves as Chairman of the Board shall be
paid an annual cash retainer of $100,000 for service in such role for each
Service Year, payable in quarterly installments. Service Years will commence on
the date of the Company’s annual meeting of stockholders each year.  

 

Retainers for Serving as Chairpersons or Members of a Board Committee

 

An Eligible Director who serves as a chairperson or as a member of the Audit
Committee, the Compensation Committee or the Nominating Committee of the Board
shall be paid additional annual retainers for service in such roles for each
Service Year, payable in quarterly installments, in the following amounts:

 

Name of Committee                  Chairman                    Member

 

Audit Committee                         $30,000                       $5,000

 

Compensation Committee          $20,000                       $5,000

 

Nominating Committee               $10,000                       $5,000

 

A chairperson of a committee shall not be paid an additional retainer for also
serving as a member of that committee. Eligible Directors shall not be paid any
additional retainers for attendance at meetings of the Board or its committees.

 

Election to Receive Stock in Lieu of Cash Compensation

 

In lieu of receiving annual cash retainer(s) and/or retainers for serving as a
chairperson or as a member of the Audit Committee, the Compensation Committee or
the Nominating Committee of the Board, an Eligible Director may elect to receive
fully vested shares of the Company’s common stock having a value on the first
day of the service quarter for which they are issued approximately equal to the
amount of the cash retainer payment he or she would otherwise receive.  Such
stock grants in lieu of cash retainer payments will be awarded on a quarterly
basis at the same time cash retainer payments would be made.

 

Pro Rata Cash Retainer Payment for New Eligible Director

 

Following (i) the initial appointment or election of an Eligible Director to the
Board or (ii) a change

 

--------------------------------------------------------------------------------

 

in status which causes an ineligible director to qualify as an Eligible Director
under this policy, a pro rata payment of the quarterly cash retainers (regular
retainer(s) and retainers for committee service, as applicable) will be made to
such Eligible Director, prorated to reflect that portion of the quarter for
which such director will serve on the Board and qualify as an Eligible
Director.  Such pro rata retainer payment will be made as of (i) the date of
commencement of Board service for a new Eligible Director, or (ii) the date a
serving director becomes an Eligible Director, or (iii) such other date as the
Board shall determine.

 

EQUITY-BASED COMPENSATION

 

Annual Restricted Stock Unit Awards

 

At the start of each Service Year, Eligible Directors (“Grantees”) shall receive
equity-based compensation awards with a value at the time of issuance of
approximately $130,000 (such amount to be effective as of the start of the
Service Year commencing in 2019).  Such awards shall be made in the form of
restricted stock units related to the Company’s common stock and shall be
granted by the Board pursuant to a form of restricted stock unit award agreement
under the Company’s 2014 Incentive Plan (or any successor plans), as amended
from time to time. The restricted stock units shall vest and convert to shares
on the first anniversary of the grant date.  

        

Pro Rata Restricted Stock Unit Award for New Eligible Director

 

Following (i) the initial appointment or election of an Eligible Director to the
Board or (ii) a change in status which causes an ineligible director to qualify
as an Eligible Director under this policy, a pro rata grant of restricted stock
units related to the Company’s common stock will be made to such Eligible
Director with a value at the time of issuance based on the approximately
$130,000 in value for regular annual restricted stock unit awards to Eligible
Directors, but prorated for that portion of the Service Year in which such
director will serve on the Board and qualify as an Eligible Director. Such
grants shall be made as of (i) the date of commencement of Board service for a
new Eligible Director, or (ii) the date a serving director becomes an Eligible
Director, or (iii) such other date as the Board shall determine. The restricted
stock units shall vest and convert to shares on the first anniversary of the
grant date. 

 

Vesting Upon Departure of a Director

 

If a Grantee shall cease to be a Director of the Company due to death,
disability or retirement during the one-year vesting period applicable to any
restricted stock units granted hereunder, all restricted stock units shall
immediately vest and convert to shares. If the Grantee shall cease to be a
Director of the Company for any other reason during such one-year vesting
period, any unvested restricted stock units shall be forfeited by the Grantee
and such restricted stock units shall be cancelled.

 

TRAVEL EXPENSE REIMBURSEMENT

 

Eligible Directors shall be entitled to receive reimbursement for reasonable
travel expenses which they properly incur in connection with their functions and
duties as directors.

 

AMENDMENTS, REVISION AND TERMINATION

 

This policy may be amended, revised or terminated by the Board of Directors at
any time and from time-to-time.

 

2